Order entered June 6, 2022




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-21-00941-CR
                              No. 05-21-00942-CR

                  MITCHELL WAYNE AUSTIN, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee

              On Appeal from the 283rd Judicial District Court
                           Dallas County, Texas
             Trial Court Cause Nos. F17-70576-T & F12-58000-T

                                     ORDER

      Before the Court is attorney Kenneth Weatherspoon’s June 1, 2022 motion

for an extension of time to file appellant’s brief. In the motion, Mr. Weatherspoon

states he has been retained by appellant and wishes to represent him during the

pendency of these appeals.

      We GRANT the motion. We DIRECT the Clerk to remove Juanita

Edgecomb and list Kenneth Weatherspoon as retained counsel for appellant. All
future correspondence shall go to Mr. Weatherspoon at the address on file with the

Court.

         We STRIKE the April 12, 2022 motion to withdraw as counsel and Anders

brief in support of the motion filed by Ms. Edgecomb.

         Appellant’s brief is due by August 1, 2022.

         We DIRECT the Clerk to send copies of this order to Juanita Edgecomb;

Kenneth Weatherspoon; appellant; and the Dallas District Attorney’s Office.



                                              /s/      ERIN A. NOWELL
                                                       JUSTICE